DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

 Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faw et al. (Pub. No. US2017/0102510) in view of Regula et al. (Pub. No. US2015/0281126)
As per claim 1, Faw discloses a network architecture, comprising: 
a streaming array (paragraph 26, data streams) including a plurality of compute sleds (fig.1, 142), wherein each compute sled of the plurality of compute sleds includes one or more compute nodes (fig.1, 110);  
a network storage of the streaming array; (paragraph 15, data center) and 
a PCIe fabric (fig.7, 704) of the streaming array configured to provide access to the network storage from a plurality of compute nodes of the streaming array, (paragraphs 22-26, The compute nodes 110 provide a compute, storage, networking function, or a combination thereof, for the data center) the PCIe fabric including one or more array-level PCIe switches (fig.1, 122s, paragraph 34, subsystems switches), each array-level PCIe switch, wherein the network storage is shared by the plurality of compute nodes of the streaming array. (paragraphs 22-26, communications between compute nodes 110 included in the sled 142 on tray 102 and other components of the data center that managed by one or more networking elements 112)
	Faw discloses all the limitations as the above but does not explicitly discloses a PCIe fabric of streaming array configured to provide direct access to the network storage from compute nodes of each of the plurality of streaming arrays, the PCIe fabric including a plurality of array-level PCIe switches, directly coupling each of the plurality of compute nodes in the streaming array to the network storage, wherein the network storage is shared by the plurality of compute nodes of the streaming arrays; wherein the plurality of compute sleds provides a first plurality lanes to the one or more array level PCIe switches, wherein the one or more array-level PCIe switches provide a second plurality of lanes to the network storage, herein the second plurality of lanes is less than the first plurality of lanes. However, Regula discloses this. a PCIe fabric of streaming array configured to provide direct access (paragraph 36, complete fabric data transfer protocol and DMA engine”, to the network storage from compute nodes of each of the plurality of streaming arrays (paragraph 339, host ports 110 to the respective computer nodes, see fig.8, paragraph 339) the PCIe fabric including a plurality of array-level PCIe switches (each switch 105, see Fig. 8, 339), directly coupling each of the plurality of compute nodes in the streaming array to the network storage, (forwarded out all  ports whose PCIe Multicast capability structures, see fig.8, 335) of compute sleds of a corresponding steaming array (members of the multicast group of the packet see fig.8, 335) and communicatively coupled to the storage server, (at the heart of a video server, see Fig. 8, 313), wherein the network storage is shared by the plurality of streaming arrays; (redundant storage adapters that used shared endpoints, see fig.8, 316) wherein the plurality of compute sleds provides a first plurality of lanes to the one or more array level PCIe switches, (members of multicast group of the packet, see paragraph 335) wherein the one or more array-level PCIe switches (fig.8, 105) provide a second plurality of lanes to the network storage, wherein the second plurality of lanes is less than the first plurality of lanes. (paragraph 339, a plurality of host ports 110 to the respective computer nodes, see fig.8, paragraph 339)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Regula with the teaching of Faw to directly connecting is to maximizing throughput, minimizing latency among others and to enhance the system performance.

As per claim 2, Faw discloses wherein each of the one or more array-level PCIe switches provides communications from corresponding compute nodes of corresponding compute sleds for purposes of streaming data and management information for the plurality of compute sleds and corresponding compute nodes. (paragraphs 22-26, Communications may be aggregated between the trays 702 to a switch 704 which configured to provide communications interconnections for the compute nodes in the sled 142 and other devices.)
 
As per claim 3, Faw discloses the network architecture further comprising: 
an Ethernet fabric; (fig.7, 704)
a network switch configured for providing communications from the plurality of compute nodes to a cluster switch over the Ethernet fabric, wherein the Ethernet fabric communicatively couples the network switch to the network storage and to the plurality of compute nodes. (paragraphs 22-26, Communications may be aggregated between the trays 702 to a switch 704 which configured to provide communications interconnections for the compute nodes in the sled 142 and other devices.)
 
As per claim 4, Faw discloses wherein the cluster switch is communicatively coupled to another network switch of another streaming array, and wherein the cluster switch is communicatively coupled to a communications network to provide network communications that are external to the network architecture, wherein the cluster switch is communicatively coupled to a distributed storage that tis configured for storing a plurality of gaming applications. (paragraph 28, matching the network with application workload demands, and may be updated over time separately from the compute nodes 110 comprising the rack assembly 100.)
 
As per claim 5, Faw discloses the network architecture further comprising: a rack assembly (fig.1, 100) including one or more streaming arrays, each streaming array being independently operable and including a corresponding network storage, a corresponding PCIe fabric, a corresponding Ethernet fabric, and corresponding network switch. (paragraph 22-26, the rack assembly included one or more set of trays which include a plurality of sled 142 each sled having one or more compute nodes that provide a compute, storage, networking function, for the data center having the rack assembly.)
 
As per claim 6, Faw discloses wherein the network storage includes: 
at least one random access memory (RAM) drive; and (paragraph 50, The memory device 904 may include random access memory (RAM), read only memory (ROM), flash memory, or any other suitable memory systems.)
at least one non-volatile memory express (NVMe) drive. (paragraph 46, an array of Solid State Disk Drives (SSDs))
 
As per claim 7, Faw discloses wherein each compute node is configured for executing one or more instances of a plurality of gaming applications. (paragraph 28, matching the network with application workload demands, and may be updated over time separately from the compute nodes 110 comprising the rack assembly 100.)
 
As per claim 8, Faw discloses wherein each of the plurality of compute sleds includes: a sled-level PCIe switch communicatively coupled to corresponding compute nodes and a corresponding array-level PCIe switch, wherein the sled-level PCIe switch is configured to provide communications between the corresponding compute nodes and the network storage through the PCIe fabric via a corresponding array-level PCIe switch. (paragraphs 22-26, communications between compute nodes 110 included in the sled 142 on tray 102 and other components of the data center that managed by one or more networking elements 112)
 
As per claim 9, Faw discloses wherein each of the plurality of compute sleds includes: a board management controller (BMC) (fig.1, 112) configured for controlling one or more components on a corresponding sled. (paragraph 54, a networking element coupled with a sled of the plurality of sleds and configured to communicatively connect the sled to one or more other components of the rack assembly via an optical communication system)
 
As per claim 10, Faw discloses wherein the network storage stores read-only game content of a gaming application, such that the read-only game content may be shared between compute instances executing the gaming application on one or more compute nodes of the plurality of compute sleds. (paragraph 50, device 904 that stores instructions that are executable by the host CPU) 
 
As per claim 11, Faw discloses a network architecture, comprising: 
a cluster switch; (fig.1, 122)  
a plurality of streaming arrays, (paragraph 26, data streams) wherein a corresponding streaming array includes: 
a plurality of compute sleds (fig.1, 142), wherein each compute sled includes one or more compute nodes;  
a network storage (fig.1, 110); and 
a PCIe fabric (fig.7, 704) configured to provide direct access to the network storage from a plurality of compute nodes of the corresponding streaming array, (paragraphs 22-26, The compute nodes 110 provide a compute, storage, networking function, or a combination thereof, for the data center) the PCIe fabric including at least one array-level PCIe switch, each array-level PCIe switch, wherein the network storage is shared by the plurality of compute nodes of the corresponding streaming array;  and (paragraphs 22-26, Communications may be aggregated between the trays 702 to a switch 704 which configured to provide communications interconnections for the compute nodes in the sled 142 and other devices.)
 a plurality of network switches (fig.1, 122s, paragraph 34, subsystems switches) coupled to compute nodes of the plurality of streaming arrays, wherein each network switch is configured to provide communications from compute nodes of the corresponding streaming array to the cluster switch. (paragraphs 22-26, communications between compute nodes 110 included in the sled 142 on tray 102 and other components of the data center that managed by one or more networking elements 112)
	Faw discloses all the limitations as the above but does not explicitly discloses a PCIe fabric of streaming array configured to provide direct access to the network storage from compute nodes of each of the plurality of streaming arrays, the PCIe fabric including a plurality of array-level PCIe switches, directly coupling each of the plurality of compute nodes in the streaming array to the network storage, wherein the network storage is shared by the plurality of compute nodes of the streaming arrays; wherein the plurality of compute sleds provides a first plurality lanes to the one or more array level PCIe switches, wherein the one or more array-level PCIe switches provide a second plurality of lanes to the network storage, herein the second plurality of lanes is less than the first plurality of lanes. However, Regula discloses this. a PCIe fabric of streaming array configured to provide direct access (paragraph 36, complete fabric data transfer protocol and DMA engine”, to the network storage from compute nodes of each of the plurality of streaming arrays (paragraph 339, host ports 110 to the respective computer nodes, see fig.8, paragraph 339) the PCIe fabric including a plurality of array-level PCIe switches (each switch 105, see Fig. 8, 339), directly coupling each of the plurality of compute nodes in the streaming array to the network storage, (forwarded out all  ports whose PCIe Multicast capability structures, see fig.8, 335) of compute sleds of a corresponding steaming array (members of the multicast group of the packet see fig.8, 335) and communicatively coupled to the storage server, (at the heart of a video server, see Fig. 8, 313), wherein the network storage is shared by the plurality of streaming arrays; (redundant storage adapters that used shared endpoints, see fig.8, 316) wherein the plurality of compute sleds provides a first plurality of lanes to the one or more array level PCIe switches, (members of multicast group of the packet, see paragraph 335) wherein the one or more array-level PCIe switches (fig.8, 105) provide a second plurality of lanes to the network storage, wherein the second plurality of lanes is less than the first plurality of lanes. (paragraph 339, a plurality of host ports 110 to the respective computer nodes, see fig.8, paragraph 339)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Regula with the teaching of Faw to directly connecting is to maximizing throughput, minimizing latency among others and to enhance the system performance.

As per claim 12, Faw discloses wherein each of the one or more array-level PCIe switches of a corresponding streaming array provides communications from corresponding compute nodes of corresponding compute sleds for purposes of streaming data and management information for the corresponding compute sleds and corresponding compute nodes. (paragraphs 22-26, Communications may be aggregated between the trays 702 to a switch 704 which configured to provide communications interconnections for the compute nodes in the sled 142 and other devices.)
 
As per claim 13, Faw discloses wherein the each streaming array includes: an Ethernet fabric;  and a network switch configured for providing communications from the plurality of compute nodes to a cluster switch over the Ethernet fabric, wherein the Ethernet fabric communicatively couples the network switch to the network storage and to the plurality of compute nodes, wherein the cluster switch is communicatively coupled to another network switch of another streaming array. (paragraphs 22-26, Communications may be aggregated between the trays 702 to a switch 704 which configured to provide communications interconnections for the compute nodes in the sled 142 and other devices.)
 
As per claim 14, Faw discloses the network architecture further comprising: a rack assembly (fig.1, 100) including one or more streaming arrays, each streaming array being independently operable and including a corresponding network storage, a corresponding PCIe fabric, a corresponding Ethernet fabric, and corresponding network switch. (paragraphs 22-26, Communications may be aggregated between the trays 702 to a switch 704 which configured to provide communications interconnections for the compute nodes in the sled 142 and other devices.)
 
As per claim 15, Faw discloses wherein the cluster switch is communicatively coupled to a communications network to provide network communications that are external to the network architecture, wherein the cluster switch is communicatively coupled to a distributed storage that configured for storing a plurality of gaming applications. (paragraph 28, matching the network with application workload demands, and may be updated over time separately from the compute nodes 110 comprising the rack assembly 100.)

As per claim 16, Faw discloses wherein the network storage 
includes: at least one random access memory (RAM) drive; (paragraph 50, The memory device 904 may include random access memory (RAM), read only memory (ROM), flash memory, or any other suitable memory systems.) and 
at least one non-volatile memory express (NVMe) drive. (paragraph 46, an array of Solid State Disk Drives (SSDs))
 
As per claim 17, Faw discloses wherein each compute node is configured for executing one or more instances of a plurality of gaming applications. (paragraph 28, matching the network with application workload demands, and may be updated over time separately from the compute nodes 110 comprising the rack assembly 100.)
 
As per claim 18, Faw discloses wherein each of the plurality of compute sleds of a corresponding streaming array includes: a sled-level PCIe switch communicatively coupled to corresponding compute nodes and a corresponding array-level PCIe switch, wherein the sled-level PCIe switch is configured to provide communications between the corresponding compute nodes and the network storage through the PCIe fabric via a corresponding array-level PCIe switch. (paragraphs 22-26, communications between compute nodes 110 included in the sled 142 on tray 102 and other components of the data center that managed by one or more networking elements 112)
 
As per claim 19, Faw discloses wherein each of the plurality of compute sleds of a corresponding streaming array includes: a board management controller (BMC) configured for controlling one or more components on a corresponding sled. (paragraph 54, a networking element coupled with a sled of the plurality of sleds and configured to communicatively connect the sled to one or more other components of the rack assembly via an optical communication system)
 
As per claim 20, Faw discloses wherein the network storage of a corresponding streaming array stores read-only game content of a gaming application, such that the read-only game content may be shared between compute instances executing the gaming application on one or more compute nodes of the plurality of compute sleds of the corresponding streaming array. (paragraph 50, device 904 that stores instructions that are executable by the host CPU)

Response to Amendment
4.	Applicant's amendment filed on 7/5/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
	a. In response to Applicant’s argument that Faw does not explicitly discloses a PCIe fabric of streaming array configured to provide direct access to the network storage from compute nodes of each of the plurality of streaming arrays, the PCIe fabric including a plurality of array-level PCIe switches, directly coupling each of the plurality of compute nodes in the streaming array to the network storage, wherein the network storage is shared by the plurality of compute nodes of the streaming arrays; wherein the plurality of compute sleds provides a first plurality lanes to the one or more array level PCIe switches, wherein the one or more array-level PCIe switches provide a second plurality of lanes to the network storage, herein the second plurality of lanes is less than the first plurality of lanes. However, Regula discloses this. a PCIe fabric of streaming array configured to provide direct access (paragraph 36, complete fabric data transfer protocol and DMA engine”, to the network storage from compute nodes of each of the plurality of streaming arrays (paragraph 339, host ports 110 to the respective computer nodes, see fig.8, paragraph 339) the PCIe fabric including a plurality of array-level PCIe switches (each switch 105, see Fig. 8, 339), directly coupling each of the plurality of compute nodes in the streaming array to the network storage, (forwarded out all  ports whose PCIe Multicast capability structures, see fig.8, 335) of compute sleds of a corresponding steaming array (members of the multicast group of the packet see fig.8, 335) and communicatively coupled to the storage server, (at the heart of a video server, see Fig. 8, 313), wherein the network storage is shared by the plurality of streaming arrays; (redundant storage adapters that used shared endpoints, see fig.8, 316) wherein the plurality of compute sleds provides a first plurality of lanes to the one or more array level PCIe switches, (members of multicast group of the packet, see paragraph 335) wherein the one or more array-level PCIe switches (fig.8, 105) provide a second plurality of lanes to the network storage, wherein the second plurality of lanes is less than the first plurality of lanes. (paragraph 339, a plurality of host ports 110 to the respective computer nodes, see fig.8, paragraph 339)

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganguli et al. [Pub. No. US2020/0021492] discloses a data center 100 in which disaggregated resources may cooperatively execute one or more workloads, includes multiple pods 110, 120, 130, 140, each of which includes one or more rows of racks, each rack houses multiple sleds, each of which may be primarily equipped with a particular type of resource (e.g., memory devices, data storage devices, accelerator devices, general purpose processors)
Panda et al. [Pub. No. US2018/034931] discloses a collection of highly capable compute platforms may be aggregated into a blade chassis or a compute sled, and that chassis may then consume one or more slots in a rack chassis.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184